United States Court of Appeals
                                                                   Fifth Circuit
                                                               FILED
                                                              June 23, 2004
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT         Charles R. Fulbruge III
                                                             Clerk

                            No. 03-11339
                        Conference Calendar


BRIAN K. MAYNARD,

                                           Plaintiff-Appellant,

versus

PRICE REALTY CO.,

                                           Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:03-CV-2030-R
                        - - - - - - - - - -

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Brian K. Maynard, a Texas resident, moves to proceed

in forma pauperis (“IFP”) on appeal from the district court’s

order granting the defendants’ FED. R. CIV. P. 12(b)(6) motion to

dismiss his complaint, purportedly filed pursuant to the civil

rights provision, 42 U.S.C. § 1983, for failure to state a claim

on which relief may be granted.    By moving for IFP, Maynard is

challenging the district court’s certification that IFP status

should not be granted because the appeal is not taken in good

faith.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997);

28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3).     Maynard’s IFP


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-11339
                                  -2-

“motion must be directed solely to the trial court’s reasons for

the certification decision.”     Baugh, 117 F.3d at 202.

     Maynard alleged that he formerly lived in and worked for a

Dallas apartment complex operated by Price Realty Co., and that,

after such relationship was terminated, Price Realty maliciously

caused fraudulent information to appear in Maynard’s credit

report.   Maynard alleged that these actions violated various

constitutional rights and Title VII of the Civil Rights Act.      He

also asserted several state-law claims.

     The district court granted the defendants’ Rule 12(b)(6)

motion on the ground that Maynard’s allegations failed to

establish that Price Realty had acted under “color of state law.”

See Morris v. Dearborne, 181 F.3d 657, 666 n.6 (5th Cir. 1999).

In his pro se appellate brief, Maynard has made no allegations to

suggest that Price Realty either acted under color of state law

or conspired with a state actor.     See id.; Mills v. Criminal

Dist. Ct. No. 3, 837 F.2d 677, 678 (5th Cir. 1988).      Maynard has

not made allegations sufficient to establish an employment-

discrimination claim under Title VII.       See Shackelford v.

Deloitte & Touche, LLP, 190 F.3d 398, 403 (5th Cir. 1999).

Maynard has not explicitly argued that the court abused its

discretion by declining to exercise supplemental jurisdiction

over his state-law claims.     See 28 U.S.C. § 1367(a), ©)(3);

Batiste v. Island Records, Inc., 179 F.3d 217, 226 (5th Cir.

1999).

     Maynard’s appeal is without arguable merit, Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983), and his motion to proceed
                           No. 03-11339
                                -3-

IFP on appeal is DENIED.   We also DISMISS the appeal as

frivolous.   5TH CIR. R. 42.2; Baugh, 117 F.3d at 202 & n.24.

     IFP DENIED; APPEAL DISMISSED.